An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance with
the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.


               IN THE COURT OF APPEALS OF NORTH CAROLINA

                                        No. COA15-24

                                 Filed: 15 September 2015

Cumberland County, Nos. 08 JT 130-31

IN THE MATTER OF: T.Y-S., N.S., Juveniles.


       Appeal by respondent mother from order entered 16 September 2014 by Judge

Edward A. Pone in Cumberland County District Court. Heard in the Court of Appeals

17 August 2015.


       Christopher L. Carr for petitioner-appellee.

       Richard Croutharmel for respondent-appellant.

       Beth A. Hall for Guardian ad Litem.


       GEER, Judge.


       Respondent mother appeals from an order terminating her parental rights to

her sons, T.Y-S. (“Tom”) and N.S. (“Nate”).1 Respondent challenges the trial court’s

determination that grounds existed to terminate her parental rights under N.C. Gen.

Stat. § 7B-1111(a)(1) (2013) (neglect), § 7B-1111(a)(2) (willful failure to make

reasonable progress in correcting the conditions that led to the removal of the

children from parent’s custody), § 7B-1111(a)(3) (failure to pay costs), and § 7B-


       1Forease of reading and to protect the identity of the minor children, we use the pseudonyms
“Tom” and “Nate” throughout this opinion.
                                 IN RE: T.Y-S. & N.S.

                                  Opinion of the Court



1111(a)(6) (dependency). We hold that the trial court’s findings of fact, supported by

clear, cogent and convincing evidence, support its conclusion that grounds existed

under N.C. Gen. Stat. § 7B-1111(a)(2) to terminate respondent’s parental rights.

Because we further conclude that the trial court did not abuse its discretion in

determining that the children’s best interests would be served by terminating

respondent’s parental rights, we affirm.

                                        Facts

      On 7 March 2008, the Cumberland County Department of Social Services

(“DSS”) filed a juvenile petition alleging three-year-old Tom and four-year-old Nate

were neglected and dependent juveniles. DSS alleged that it received a report that

the children were roaming the neighborhood alone and asking neighbors for food; that

a social worker found respondent’s home to be in disarray and observed marijuana

stems in a shoe box located in respondent’s bedroom; and that respondent admitted

that she was stressed, financially unstable, and unable to take care of her sons. On

20 March 2008, DSS took nonsecure custody of the children.

      By order entered 22 July 2008, the trial court adjudicated the children

dependent based upon respondent’s stipulation that she was unable to provide proper

care and supervision for her sons, was unable to maintain suitable housing, and

lacked an appropriate alternative child care plan. The court ordered respondent to

obtain individual counseling, complete a parenting class, obtain substance abuse



                                           -2-
                                 IN RE: T.Y-S. & N.S.

                                  Opinion of the Court



counseling, take random drug tests, and comply with the DSS case plan; however,

respondent would be relieved of these requirements if she enlisted in the military as

she planned to do.

      The trial court held a permanency planning hearing on 3 February 2009. In

the Permanency Planning Order entered 23 February 2009, the trial court found that

respondent had not entered the military and had not complied with the court’s orders

in that she sporadically attended individual and substance abuse counseling,

occasionally submitted to drug tests, and tested positive for marijuana. The court

concluded that respondent had willfully failed to comply with reunification efforts,

suspended respondent’s visitation, and ceased reunification efforts. By order filed 20

November 2009, the court awarded legal and physical custody of the children to the

great uncle. The court waived further reviews and ordered aspects of previous court

orders to remain in effect, which included the suspension of respondent’s visitation.

      Respondent filed a motion in July 2010 seeking custody of her children;

however, the court dismissed the motion when respondent failed to appear for the

scheduled hearing. In April 2011, respondent filed a motion for review requesting

that the case be transferred to Forsyth County where the children were living with

their maternal grandmother. The court held a hearing on 26 May 2011. By order

filed 16 June 2011, the trial court found that Tom and Nate were currently residing

in Winston-Salem, North Carolina, with the maternal grandmother, who had not



                                         -3-
                                 IN RE: T.Y-S. & N.S.

                                  Opinion of the Court



been approved by the court for placement, and that the maternal grandmother had

allowed contact between respondent and her sons despite the court’s no-contact order.

The court dismissed respondent’s motion, reopened the juvenile matter sua sponte,

and ordered the custody of Tom and Nate be returned to DSS.

      Following a hearing in August 2011, the trial court ordered that the permanent

plan be custody with court approved caretakers or suitable relatives, and a concurrent

plan of adoption. In a permanency planning order filed 29 November 2011, the trial

court found that respondent indicated she had stable housing in Fayetteville, North

Carolina, but refused to provide her address to DSS; that respondent indicated she

was employed, but did not provide independent verification of her employment; and

that respondent had not complied with orders of the court. The court changed the

children’s permanent plan to adoption. The trial court held a permanency planning

hearing in March 2012 and, after several continuances, held another permanency

planning hearing in March 2013.

      On 3 July 2013, DSS filed a petition to terminate the parental rights of

respondent and the fathers of Tom and Nate. The trial court conducted a hearing in

June 2014. By order filed 16 September 2014, the court concluded grounds existed to

terminate respondent’s parental rights pursuant to N.C. Gen. Stat. § 7B-1111(a)(1)

(neglect), § 7B-1111(a)(2) (failure to make reasonable progress), § 7B-1111(a)(3)

(failure to pay cost of care), and § 7B-1111(a)(6) (dependency). The court concluded



                                         -4-
                                        IN RE: T.Y-S. & N.S.

                                         Opinion of the Court



it was in Tom’s and Nate’s best interest to terminate respondent’s parental rights.

The trial court also terminated the fathers’ parental rights. Respondent appeals.2

                                            Discussion

      A termination of parental rights proceeding involves two separate phases: an

adjudicatory stage and a dispositional stage. In re Blackburn, 142 N.C. App. 607,

610, 543 S.E.2d 906, 908 (2001). At the adjudicatory stage, “the party petitioning for

the termination must show by clear, cogent, and convincing evidence that grounds

authorizing the termination of parental rights exist.” In re Young, 346 N.C. 244, 247,

485 S.E.2d 612, 614 (1997). This Court determines on appeal whether the findings

of fact are supported by clear, cogent, and convincing evidence and whether the

conclusions of law are supported by the findings of fact. In re Shepard, 162 N.C. App.
215, 221, 591 S.E.2d 1, 6 (2004).

      “If the trial court concludes that the petitioner has met its burden of proving

at least one ground for termination, the trial court proceeds to the dispositional phase

and decides whether termination is in the best interests of the child.” In re L.A.B.,

178 N.C. App. 295, 299, 631 S.E.2d 61, 64 (2006). We review the best interests

determination for abuse of discretion. Id.

                                      Grounds for Termination




      2The   fathers do not appeal.

                                                -5-
                                 IN RE: T.Y-S. & N.S.

                                   Opinion of the Court



      We first address respondent’s arguments relating to the trial court’s conclusion

that grounds for termination existed under N.C. Gen. Stat. § 7B-1111(a)(2). This

subsection provides for termination of parental rights where

             [t]he parent has willfully left the juvenile in foster care or
             placement outside the home for more than 12 months
             without showing to the satisfaction of the court that
             reasonable progress under the circumstances has been
             made in correcting those conditions which led to the
             removal of the juvenile. Provided, however, that no
             parental rights shall be terminated for the sole reason that
             the parents are unable to care for the juvenile on account
             of their poverty.

Id. To find grounds to terminate parental rights under this subsection, the trial court

must conduct a two-part analysis. The trial court must determine that: (1) the “child

has been willfully left by the parent in foster care or placement outside the home for

over twelve months” and (2) “the parent has not made reasonable progress under the

circumstances to correct the conditions which led to the removal of the child.” In re

O.C. & O.B., 171 N.C. App. 457, 464-65, 615 S.E.2d 391, 396 (2005).

      “Willfulness is established when the respondent had the ability to show

reasonable progress, but was unwilling to make the effort.” In re McMillon, 143 N.C.

App. 402, 410, 546 S.E.2d 169, 175 (2001). Further, “ ‘[a] finding of willfulness is not

precluded even if the respondent has made some efforts to regain custody of the

children.’ ” In re O.C. & O.B., 171 N.C. App. at 465, 615 S.E.2d at 396 (quoting In re

Nolen, 117 N.C. App. 693, 699, 453 S.E.2d 220, 224 (1995)).



                                          -6-
                                 IN RE: T.Y-S. & N.S.

                                  Opinion of the Court



      The trial court made the following pertinent findings of fact relevant to

respondent’s failure to make reasonable progress to correct the conditions that led to

the children’s removal from the home:

             18.    The issues which lead [sic] to the removal of the
                    juveniles on or about March 20, 2008 included
                    improper supervision of the juveniles by the
                    Respondent Mother, instability, inappropriate
                    conditions of the home, and the Respondent
                    Mother’s substance abuse issues and mental health
                    issues.

             ....

             23.    On or about July 8, 2008, at the Adjudication and
                    Disposition hearing, the Respondent Mother was
                    ordered to do the following: engage in individual
                    counseling; engage in and successfully complete
                    parenting classes; engage in substance abuse
                    counseling; engage in random drug testing; and
                    initiate and comply with the Out-of-Home Family
                    Services Case Plan.

             24.    On or about October 28, 2008, the court ordered that
                    the Respondent Mother complete a parenting
                    assessment and a psychological evaluation and
                    follow through with all of the recommendations
                    thereof including that the Respondent Mother
                    participate in individual counseling as well as family
                    counseling.

             ....

             26.    The Respondent Mother has failed to complete
                    substance abuse counseling and treatment. The
                    Respondent Mother was allowed visitation with the
                    juveniles contingent upon two (2) consecutive
                    negative drug screens; however, the Respondent


                                         -7-
                   IN RE: T.Y-S. & N.S.

                    Opinion of the Court



      Mother only submitted to random drug screens
      sporadically and failed to appear for the majority of
      the requested screenings. That additionally on or
      about January 28, 2009 Respondent Mother tested
      positive for marijuana. That the Respondent Mother
      maintains that she does not have substance abuse
      issues of long standing and enduring nature. That
      the Respondent Mother indicated that her substance
      abuse issues stem from a sexual assault that
      occurred during the course of these proceedings.
      That the Respondent Mother indicated having
      engaged in substance abuse treatment through
      ACTS in 2012 and with Trust the Process. The
      Social Worker was able to make contact with Trust
      the Process and verify that the Respondent Mother
      was involved in treatment; however, no
      documentation verifying the Respondent Mother’s
      participation has been produced. That no evidence
      has been produced that the Respondent Mother ever
      completed substance abuse treatment with either
      ACTS or Trust the Process.

27.   The Court relieved [DSS] of reunification and
      visitation efforts with the Respondent Mother on
      February 3, 2009, due to the Respondent Mother’s
      noncompliance with the orders of the court and lack
      of progress. At that time, visitation between the
      Respondent Mother and the juveniles was
      suspended.

28.   The Respondent Mother has mental health issues
      which remain untreated. The Respondent Mother
      continues to deny any mental health issues or
      substance abuse issues. The Respondent Mother
      completed the psychological evaluation that was
      ordered; however it was not completed until well
      after [DSS] was relieved of reunification and
      visitation efforts. The Respondent Mother has not
      completed a parenting assessment. The Respondent
      Mother has attended some counseling sessions but


                           -8-
                    IN RE: T.Y-S. & N.S.

                     Opinion of the Court



       failed to complete them. The Respondent Mother’s
       participation in counseling has been sporadic. She
       has indicated a previous diagnosis of Bipolar
       disorder, and this Court has found that her
       behaviors and actions would tend to corroborate
       that; however, she has not remained in counseling
       or treatment of any kind on a consistent basis to
       further address her needs.

....

31.    That in February 2010 the Respondent Mother
       relocated to the State of Texas. That the Respondent
       Mother indicated needing a “fresh start.” That while
       she was residing in Texas the Respondent Mother
       was residing with friends and associates. That in
       March 2011 the Respondent Mother moved back to
       the State of North Carolina. That following her
       return to North Carolina the Respondent Mother
       attended a family gathering for the Easter holiday
       at the home of the Maternal Grandmother. That the
       juveniles were present at that time as they were
       staying with the Maternal Grandmother. That the
       Respondent Mother indicated that during that visit
       which lasted approximately six (6) hours the
       Maternal Uncle contact[ed] both the Respondent
       Mother and the Maternal Grandmother and
       informed them that the Respondent Mother’s
       contact with the juveniles was not allowed.

....

37.    The Respondent Mother has developed a pattern of
       instability. She moves from place to place and from
       people to people. The Respondent Mother has failed
       to engage in services on a consistent basis. She has,
       over the years started and stopped numerous things,
       never committing to complete them. She started
       and stopped treatment. She did not fully engage.
       When the Respondent Mother finally did start


                            -9-
                                IN RE: T.Y-S. & N.S.

                                 Opinion of the Court



                   services, she jumped from provider to provider. She
                   started QSAP services with [DSS]; however, her
                   participation was 50/50 at best and she missed
                   and/or failed to appear at numerous drug screens.
                   She attended ACTS for only a short period of time.
                   She went to Trust the Process where she has
                   obtained a prescription note for a diagnosis. (The
                   documents indicating treatment there came after
                   the filing of the Petition to Terminate Parental
                   Rights without indication of successful completion.)
                   The Respondent Mother has demonstrated a start
                   and stop pattern in many aspects of life. She started
                   and continues to start and stop school including
                   Fayetteville Technical Community College, Forsyth
                   Tech, Methodist College, and New Coastal Carolina.
                   The Respondent Mother received financial aid, but
                   has not completed a program to date. She started
                   but did not remain with the military. She started
                   but never fully engaged in substance abuse
                   counseling and treatment on a consistent basis. She
                   never engaged in therapy on a consistent basis.

      To the extent respondent does not contest these findings on appeal, they are

deemed to be supported by competent evidence. Koufman v. Koufman, 330 N.C. 93,

97, 408 S.E.2d 729, 731 (1991). Respondent specifically challenges Finding of Fact

Nos. 26, 28, and 37 as lacking the necessary evidentiary support. We address each

challenged finding in turn.

      Respondent first takes issue with the portion of Finding of Fact No. 26 in which

the court found she did not complete substance abuse treatment.            Respondent

contends this finding is not supported by the evidence because she participated in

substance abuse counseling in 2008 and she completed substance abuse counseling



                                        - 10 -
                                  IN RE: T.Y-S. & N.S.

                                    Opinion of the Court



“[t]his year.” Although respondent testified that she completed a drug treatment

program, she did not provide any documentation to confirm her completion, as the

court found.    Further, respondent’s sporadic participation in substance abuse

counseling in 2008 does not equate to the completion of a substance abuse program.

Accordingly, we conclude Finding of Fact No. 26 is supported by competent evidence.

      Respondent takes exception to the first sentence in Finding of Fact No. 28 that

she has untreated mental health issues. The evidence in the record shows that

respondent was diagnosed with bipolar disorder in 2012. In 2013, a second physician

indicated that her issues were not due to bipolar disorder, but rather were a

presentation of substance abuse issues. Although respondent was ordered to obtain

individual counseling, the DSS social worker assigned to the case in 2008 testified

that respondent sporadically participated with the personal family counseling.

Further, respondent testified that she stopped individual counseling when DSS

ceased reunification efforts in February 2010.             Thus, the evidence shows that,

regardless whether respondent’s mental health issues stemmed from bipolar disorder

or substance abuse issues, at the time of the hearing she was not being treated. This

evidence is sufficient to support the trial court’s finding.

      We note that respondent also takes exception to the trial court’s observation in

Finding of Fact No. 28 that respondent’s “behaviors and actions would tend to

corroborate” her bipolar disorder diagnosis because the trial court “failed to establish



                                           - 11 -
                                 IN RE: T.Y-S. & N.S.

                                  Opinion of the Court



a foundation for such an observation.” Even assuming, without deciding, that this

finding was improper, “erroneous findings unnecessary to the determination do not

constitute reversible error” where an adjudication is supported by additional valid

findings. In re T.M., 180 N.C. App. 539, 547, 638 S.E.2d 236, 240 (2006). Because

there is sufficient evidence in the record that respondent was diagnosed with bipolar

disorder in 2012, the trial court’s additional observation regarding that diagnosis is

immaterial to the merits of the order.

      Lastly, respondent challenges Finding of Fact No. 37, arguing that her

discharge from the military and her failure to complete community college should not

be seen as indicative of instability. The trial court goes on to explain in Finding of

Fact No. 37 that respondent has a pattern of starting and stopping, without

completing schooling, treatment, and therapy. Respondent’s own testimony supports

the finding that she enlisted in the National Guard in March 2009 and was

discharged in January 2010; that she attended Fayetteville Tech from 2012 to 2013,

and recently enrolled at Coastal Carolina Community College.         The trial court

properly found, based upon respondent’s testimony, that her inability to follow

through with plans constitutes instability in her life. We conclude this portion of

Finding of Fact No. 37 is supported by clear, cogent, and convincing evidence.

      In asserting error in the trial court’s conclusion, respondent disputes that she

willfully failed to make reasonable progress in correcting the conditions that led to



                                         - 12 -
                                 IN RE: T.Y-S. & N.S.

                                   Opinion of the Court



the removal of Tom and Nate. Respondent essentially asserts that her actions could

not be willful “[g]iven that reunification efforts had been ceased for several years”

and because she has made legal attempts to get her children back into her custody.

She also argues that the trial court failed to make a finding that her failure to obtain

custody of her children was not due to her poverty.          We are unpersuaded by

respondent’s arguments.

      It is well established that, under N.C. Gen. Stat. § 7B-1111(a)(2), “willfulness

does not require a showing of fault by the parent.” In re Oghenekevebe, 123 N.C. App.
434, 439, 473 S.E.2d 393, 398 (1996). Further, “[a] finding of willfulness is not

precluded even if the respondent has made some efforts to regain custody of the

children.” In re Nolen, 117 N.C. App. at 699, 453 S.E.2d at 224.

      The trial court’s findings of fact show that the children were removed from

respondent’s home due to improper supervision of the children by respondent,

instability, inappropriate conditions of the home, and respondent’s substance abuse

and mental health issues. The trial court’s findings, which we have concluded are

supported by substantial evidence in the record, show that respondent has not

adequately addressed the issues that caused the children’s removal. Specifically,

respondent failed to comply with court orders to complete substance abuse treatment

programs, failed to complete a parenting assessment, and has only sporadically

participated in counseling sessions. Respondent failed to maintain stable housing



                                          - 13 -
                                 IN RE: T.Y-S. & N.S.

                                  Opinion of the Court



while her sons were in DSS custody, and she was inconsistent with her progress.

These findings of fact demonstrate that respondent’s attempts to make progress

toward regaining custody of Tom and Nate fell short of reasonable efforts. See In re

A.R.H.B. & C.C.H.L., 186 N.C. App. 211, 222, 651 S.E.2d 247, 255 (2007) (holding

findings that during time children were in foster care, mother failed to complete the

substance abuse treatment program, tested positive for drugs, never successfully

completed parenting classes, and failed to maintain any permanent and stable

employment sufficient to support termination of parental rights pursuant to N.C.

Gen. Stat. § 7B-1111(a)(2)). Accordingly, we hold that the trial court did not err in

concluding that termination of respondent’s parental rights was justified pursuant to

§ 7B-1111(a)(2).

      Because we hold that the trial court properly found a sufficient basis for

termination of parental rights under § 7B-1111(a)(2), we need not address respondent

mother’s arguments as to § 7B-1111(a)(1), (3) or (6). See In re B.S.D.S., 163 N.C. App.
540, 546, 594 S.E.2d 89, 93-94 (2004) (“Having concluded that at least one ground for

termination of parental rights existed, we need not address the additional ground . . .

found by the trial court.”). We also need not address respondent’s arguments

regarding findings of fact relating to the other three grounds.

                                    Best Interests




                                         - 14 -
                                  IN RE: T.Y-S. & N.S.

                                   Opinion of the Court



      Respondent next contends the trial court erred in its determination that it was

in the best interest of Tom and Nate to terminate respondent’s parental rights. We

disagree.

      Once a trial court determines that statutory grounds for termination exist, it

must “determine whether terminating the parent’s rights is in the juvenile’s best

interest.” N.C. Gen. Stat. § 7B-1110(a) (2013). This statute requires that in making

its determination

             the court shall consider the following criteria and make
             written findings regarding the following that are relevant:

                    (1)    The age of the juvenile.

                    (2)    The likelihood of adoption of the juvenile.

                    (3)    Whether the termination of parental rights
                           will aid in the accomplishment of the
                           permanent plan for the juvenile.

                    (4)    The bond between the juvenile and the
                           parent.

                    (5)    The quality of the relationship between the
                           juvenile and the proposed adoptive parent,
                           guardian, custodian, or other permanent
                           placement.

                    (6)    Any relevant consideration.

Id. Although N.C. Gen. Stat. § 7B-1110(a) requires the trial court to consider all six

of the enumerated factors, it is required to enter written findings of fact “concerning

only those factors ‘that are relevant.’ ” In re D.H., D.H., K.H., ___ N.C. App. ___, ___ ,


                                          - 15 -
                                 IN RE: T.Y-S. & N.S.

                                  Opinion of the Court



753 S.E.2d 732, 735 (2014) (quoting In re J.L.H., 224 N.C. App. 52, 59, 741 S.E.2d
333, 338 (2012)).

      The court’s dispositional findings of fact are as follows:

             4.     The juvenile [Tom] is approximately ten (10) years
                    old. The juvenile [Nate] is approximately nine (9)
                    years old. The juveniles are very young. The
                    likelihood of adoption is great. The juveniles are in
                    a potential adoptive home. They are placed together
                    and have been in this home since mid[-]August 2012.

             5.     The permanent plan in these matters is adoption.
                    Termination of parental rights is essential for
                    achievement of the permanent plan.

             6.     There is no bond between the juveniles and the
                    Respondent Fathers. . . . Respondent Mother . . . did
                    have a substantial bond to the juveniles at the time
                    of removal; however, today the bond has
                    significantly lessened.

             7.     The juveniles have a very good relationship with the
                    potential adoptive parents, [The Ds]. They have
                    lived with the [D.] family for almost two years. The
                    juveniles are very bonded to the [Ds]. They have
                    been integrated into their family and they see them
                    as Mom & Dad. They go on family outings together
                    and have been accepted by the extended family as
                    well. The current therapist noted that while they
                    love both foster parents, they love [Mr. D.] “to
                    death.”    The therapist’s testimony indicates a
                    substantial degree of attachment, love, and respect
                    for the [Ds]. They have structure and routine. The
                    home is one of caring and love. It is a safe and
                    nurturing environment without the turmoil and
                    drama the boys have experienced in the past.




                                         - 16 -
                                IN RE: T.Y-S. & N.S.

                                 Opinion of the Court



           8.     The foster parents are providing a safe, loving, and
                  nurturing environment for the juveniles. The foster
                  parents wish to adopt the juveniles. The juveniles
                  are each doing exceptionally well in the current
                  placement. The juveniles have been in the current
                  placement for approximately two (2) years. The
                  juveniles are now safe and free from potential harm.

           9.     This Court is very mindful of the gravity of this
                  situation. Parents have a constitutional right to
                  raise their children and, for those that are people of
                  faith, a God given right as well. However, along with
                  that right comes an awesome responsibility to love,
                  nurture, protect and provide for the juveniles. . . .

           ....

           11.    The juveniles are in need of stability. Relative
                  placement was previously attempted in this matter;
                  however, it was unfortunately unsuccessful. When
                  faced with the choice between therapeutic
                  placement and relative placement, the Court
                  selected the relative placement.          The Court
                  developed a plan with [DSS] and the relative and
                  transitioned the boys into the home of the Maternal
                  Great Uncle. The juveniles by all reports did well in
                  his care; unfortunately, within a very short period of
                  time, he had placed the juveniles with the Maternal
                  Grandmother and the Respondent Mother followed
                  shortly thereafter, resulting in chaos yet again. The
                  juveniles are now placed in a two (2) parent home
                  and are safe. The juveniles now have the stability
                  that they have long sought. They are now in a family
                  that has opened their arms to the juveniles and
                  willingly accepted them.

     Respondent does not assert that the court did not make findings required by

N.C. Gen. Stat. § 7B-1110(a).    Rather, respondent argues the court abused its



                                        - 17 -
                                 IN RE: T.Y-S. & N.S.

                                   Opinion of the Court



discretion in terminating parental rights when it impermissibly considered “God” and

the “two-parent” home in determining the children’s custody.

      In Finding of Fact No. 9, the trial court noted that “[p]arents have a

constitutional right to raise their children and, for those that are people of faith, a

God given right as well.” Respondent argues that this reference to God amounted to

“an improper comparison of Respondent’s religious beliefs with those of the foster

parents.” In making this logical leap, respondent takes this portion of the finding

completely out of context. When reading Finding of Fact No. 9 as a whole, the trial

court was simply expressing that it was “mindful of the gravity” of terminating

parental rights, and attempting to highlight the importance of the right. There is no

indication in the termination of parental rights order, or in the record, that the trial

court’s reference to God was a comparison of respondent’s religious beliefs to those of

the foster parents.

      We likewise reject respondent’s contention that the trial court’s reference to a

two parent home shows a bias for placing the children in a two-parent home where

the parents are married.     The court’s findings of fact demonstrate that it gave

adequate consideration to the relevant statutory factors, including the ages of the

juveniles, their bond with respondent, relationships with their current placement,

the likelihood of adoption, and the degree to which termination of parental rights

would facilitate achievement of the permanent plan.          There is no meaningful



                                          - 18 -
                                 IN RE: T.Y-S. & N.S.

                                   Opinion of the Court



indication that the trial court’s decision to terminate respondent’s parental rights

hinged on the children being placed in a two-parent home, nor religious faith. Indeed,

the trial court’s findings show that the determining factor was that Tom and Nate

were in a safe home.

      We hold that the trial court’s conclusion that it was in the best interests of the

juveniles to terminate respondent’s parental rights was not manifestly unsupported

by reason. Therefore, the trial court did not abuse its discretion. See In re S.C.R.,

198 N.C. App. 525, 536, 679 S.E.2d 905, 912 (2009) (holding that trial court’s findings

reflected reasoned decision based upon statutory factors listed in N.C. Gen. Stat. §

7B-1110(a) and that, therefore, trial court did not abuse its discretion in determining

termination of parent’s parental rights was in best interests of child).

      Finally, we note that DSS and the guardian ad litem filed a Motion for Rule 11

Sanctions on the grounds that respondent’s arguments have no merit. We deny the

motion.

      AFFIRMED.

      Judges STROUD and TYSON concur.

      Report per Rule 30(e).




                                          - 19 -